Citation Nr: 1701928	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  10-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which found that new and material evidence had not been received to reopen a claim for service connection for PTSD.  

In November 2012, the Veteran testified at a hearing at the RO before the undersigned, and a transcript of that hearing is of record.

In May 2013, the Board recharacterized the issue to entitlement to service connection for an acquired psychiatric disorder, the reopened the issue and remanded it to the AOJ for further development.  The AOJ was instructed to obtain any outstanding treatment records and afford the Veteran a VA examination to determine the nature and etiology of any psychiatric disorders.  VA and non-VA treatment records have since been associated with the claims file, and the Veteran had a VA examination in July 2013.  The Board remanded the issue again in January 2016 to obtain an addendum medical opinion, which was subsequently obtained in March 2016.  The Board is therefore satisfied that there has been substantial compliance with the remands' directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The evidence is in equipoise on the issues of whether the Veteran has current diagnoses of PTSD and MDD, and whether the diagnoses are related to service.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

As the Board is granting the claim for service connection, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to this claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384.

Establishing service connection for PTSD requires specific findings.  These are:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a).

The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in December 2012.  Thus, arguably, the newer DSM-V does not apply to the present case.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

The Board will assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that he has diagnoses of PTSD and other mood disorders, for which service connection is warranted.  See the March 2007 and May 2013 statements.  He asserts various causes of his PTSD and/or mood disorders, including working on the flight line at Andrews Air Force Base (AFB) and seeing wounded soldiers everyday, spending time in the Andrews AFB hospital with some of the wounded soldiers, working on a crashed aircraft that smelled of flesh, and witnessing a an aircraft crash.  See the July and August 2007 stressor statements; January 2008 statement; October 2013 stressor statement.

STRs are silent for mention of complaints, treatment, or diagnosis of a mental health condition.  In June 1970, after several days being AWOL, the Veteran reported that he had gone AWOL "because alcoholic father left home and whereabouts unknown - returned to Tennessee to hunt for him."  The Veteran was found to be reachable and responsive, and did not manifest any personality disorder in spite of considerable stress.  No mental health diagnosis was made, and no medication was given.

Post-service VA treatment records indicate that in February 1982, the Veteran was noted to have no depression or suicidal ideation.  

In August 1993, the Veteran was seen at a Vet Center.  He reported that he lost his three best friends in Vietnam, that he was unable to attend any of their funerals, and that he felt guilty for being alive.  He stated that he was depressed, could not watch anything pertaining to the war, and that he was worried about his financial situation.  He was assessed as having depression.  The Veteran had four more appointments in August and September 1993.  

VA treatment records indicate that in June 2001, the Veteran requested a psychiatric consultation for assistance in dealing with the loss of friends in Vietnam.  He also reported seeing "loads of dead people" at Andrews AFB.  Other reported stressors including his marriage ending and a previous diagnosis of testicular cancer.  He was noted to meet the initial assessment criteria of PTSD and major depressive disorder (MDD).  However, the attending psychiatrist noted that although the Veteran endorsed symptoms consistent with "possible PTSD," his military service did not appear to be consistent with significant psychological trauma.  Several days later, the Veteran requested another psychiatric consultation for assistance in dealing with a divorce, reporting that he had been very depressed for a few weeks and had suicidal and homicidal ideations.  Other stressors included testicular cancer, losing his home and business secondary to divorce, and thoughts of losing three friends in Vietnam.  The Veteran indicated that he had suffered from depression since the 1970s, but it exacerbated around Memorial Day.  He was diagnosed with depression, recurrent, without psychosis, and rule-out survivor guilt, and was psychiatrically admitted to the hospital.  Approximately five days later, the Veteran was seen by a VA psychologist to establish diagnostic clarification.  He again reported feelings of residuals guilt and remorse at not having served in Vietnam, the loss of several acquaintances in Vietnam, and being involved in the aftermath of Vietnam.  The treating psychologist noted that it "most certainly is not necessary to take a long-term retrospective approach" but to consider what has occurred more recently, including his wife surprising him a few months prior by asking for a divorce, facing financial ruin and certain bankruptcy within the next few weeks, and surviving cancer.  He diagnosed adjustment disorder with depressed mood.  The Veteran was discharged from the hospital after one week.

In September 2001, the Veteran was again admitted to the hospital after reporting symptoms of severe depression and suicidal ideation.  Stressors included a recent divorce, loss of business, financial, and loss of friends in war.  He reported that he went AWOL in service after the death of a close friend.  The Veteran was diagnosed with major depressive disorder, recurrent, severe; rule-out adjustment disorder and anxious mood; and rule-out mood disorder due to medical condition.  In a group mood improvement class, the Veteran's major stressor was noted to be related to finances.  

In a November 2001 PTSD intake consultation with a VA psychologist, the Veteran reported that he served on the flight line and dealt with incoming planes for 20 months, and that two planeloads of dead and wounded soldiers came through Andrews AFB each day.  He stated that during this time, he received word that one of his best friends from childhood had been killed in Vietnam, and the Veteran was never the same.  In addition, two more friends were killed in Vietnam, and the Veteran felt guilty that he lived and they died.  The treating psychologist diagnosed PTSD and major depression, nothing that the Veteran "presents a diagnostic puzzle insofar as his trauma does not involve any direct threats to his own life or physical integrity."  Nevertheless, the Veteran did meet the traumatic stressor criterion of the PTSD diagnosis by virtue of his exposure to dead and wounded soldiers.  

VA treatment records from March 2002 note a diagnosis of PTSD, and treatment records in September 2002, February 2003, and April 2003 note a diagnosis of major depression.  In November 2003, the Veteran was noted to have MDD without psychotic features and symptoms of PTSD.  In May 2004, the Veteran was still assessed as having major depression, and was noted to have a history of PTSD per his chart.

In March 2005, the Veteran reported that he got depressed when he saw war-related movies or news, and that he had been depressed for the last three weeks.  He was assessed as having MDD.

In February 2006, the Veteran was assessed as having recurrent major depression, and a history of PTSD per his chart.

In August 2007, a PTSD screening was negative, with a score of zero.

The Veteran was next seen by VA mental health in March 2008.  His chief complaint was that he was having bad dreams again.  He also reported increased frequency and intensity of flashbacks and nightmares "related to his combat time in Vietnam."  He was diagnosed with PTSD, and had a VA PTSD evaluation in May 2008.  He reported having two sources of military trauma - one was when a pilot crashed his plane and there was blood, flesh, and skull fragments scattered in the wreckage that had an unforgettable smell, and another was helping unload aircrafts full of injured soldiers (some with missing body parts).  He was assessed by a social worker as having PTSD, history of depression, and history of alcohol abuse.  In September 2008, the Veteran was seen by a VA psychologist who reiterated the PTSD diagnosis.  In November 2008, the Veteran began a VA psychoeducation course on PTSD, which he completed in February 2009.  He also took a VA coping skills course on PTSD, which he completed in December 2009.

In September 2009, November 2009, March 2010, and November 2010 medication management appointments, the Veteran was again noted to have PTSD, due to military related cleanup after an aircraft accident and exposure to Vietnam wounded and hospitalized, and depression with chronic symptoms.

The Veteran testified in a November 2012 Board hearing about several in-service stressors.  He indicated that some of his childhood friends served in Vietnam were killed, and that because he was unable to obtain permission to leave his duty station to visit their graves, he went AWOL for several days.  The Veteran also testified that he watched a prop plane crash, although the pilot and copilot were not injured in the crash.  However, after that crash, a trainer accidentally flew a plan nose first into the ground, and afterward he had to disarm the ejection seat.  The Veteran stated that there were pieces of helmet and body parts in the instrument panel and he never forgot how it smelled.  He reported that at Andrews AFB, he worked the flight line and received a flight of wounded each day who were going to Walter Reed.  Although his job was to work on the oxygen systems and ejection seats, he often helped unload the wounded.  He also helped unload planes carrying dead service people in caskets.  Finally, the Veteran stated that when he went by the Rock of Gibraltar into the Mediterranean Sea (working on the flight deck of a ship), Russians followed them 24 hours a day, which caused everyone to have higher stress levels.  The Veteran indicated that these stressors caused him to be terrified, horrified, or hopeless.  

The Veteran was afforded a VA PTSD examination in July 2013.  The examining psychologist diagnosed alcohol abuse, in sustained remission, and noted that the Veteran's symptoms from that diagnosis were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  No other psychiatric disorders were diagnosed.  The examiner provided a detailed family, social, and military history, noting inconsistencies in the Veteran's reported history, symptoms, and stressors.  

The examiner discussed 13 different stressors, some of which the Veteran reported in the examination and some of which are documented in the claims file.  She indicated that three stressors reported by the Veteran in the examination were sufficient to meet Criterion A (i.e., adequate to support the diagnosis of PTSD), including (1) witnessing a body as an 11-year-old in the aftermath of a drowning; (2) witnessing the aftermath of a motor vehicle accident as a 7-year-old when the driver went into the neighbor's yard and sustained bad injuries; and (3) seeing and smelling helmet and body parts in a plane in service after a crash.  However, none of the three stressors were related to the Veteran's fear of hostile military or terrorist activity.  The first two stressors occurred prior to the Veteran's military service.  With regard to the third stressor, the examiner indicated that the Veteran's reports were unusual; although the Veteran reported PTSD symptoms for some time, he did not mention this as a stressor trauma for "a quite long time."  The examiner found that the remaining stressors were insufficient to meet Criterion A (or, were inadequate to support a diagnosis of PTSD).  The remaining stressors were:  (4) airplane crash witnessed while aboard the USS Kennedy, in which the pilot "came out ok"; (5) post-military incident in which the Veteran was unable to rescue a man from a lake; (6) seeing his neighbor's body right after the neighbor shot himself; (7) seeing inside a woman in an operating room at Andrews AFB during service when he was in the hospital for a surgery; (8) three boyhood friend dying in Vietnam; (9) handling and offloading dead service members from airplanes; (10) helping wounded from airplanes at Andrews AFB; (11) physical and verbal abuse by a drill instructor; (12) being singled out and treated unfairly by a sergeant in service; and (13) being in the hospital with wounded veterans and hearing them scream.  The examiner noted that the Veteran did not mention stressors 8 - 13 in the examination.  The examiner also indicated that the Veteran did not persistently re-experience the traumatic events, nor did he show avoidance of stimuli associated with trauma or numbing of general responsiveness.

The examiner noted that the Veteran denied having depression, and stated that he had not felt that way in some time.  He reported that he was interested in things and was social.  The Veteran's feelings of grief, survivor guilt about his friends who died in Vietnam, and avoiding news about soldiers who are killed were normal feelings and not clinically diagnosable.  

Clinical testing, including a Detailed Assessment of Posttraumatic Stress (DAPS) and Minnesota Multiphasic Personality Inventory (MMPI-2), showed valid results.  Results of DAPS indicated that the Veteran had PTSD symptoms including reexperiencing, avoidance, and low hyperarousal, which were "not consistent at all" with his report of symptoms in the examination.  The examiner indicated that the DAPS results were generally inconsistent with the interview, and inconsistent with the MMPI-2 results, which indicated that all major clinical scales were within normal range and were consistent with the clinical interview.

The examiner opined that in sum, the Veteran did not report the full range of symptoms of PTSD, and that he did not have a mental disorder that reached clinically significant levels.  She indicated that the Veteran varied in his reports of his stressors and associated symptoms, which does not happen with PTSD, and that the Veteran did not have occupational or social impairment required by the DSM for an active Axis I disorder (other than alcohol abuse, which was in remission).  The examiner specified that the Veteran's historic depression was and is less likely than not related to or caused by his military service.  Rather, the episodes of depression were linked to his current life problems, including divorce, bankruptcy, and similarly personally distressing events.  

VA treatment records indicate that in November 2013 and January 2014, the Veteran was assessed as having PTSD and depressive disorder.  January 2015, results of a PTSD screening were negative.

In August 2015, a VA psychologist reviewed the Veteran's claims file and clarified that the Veteran did not meet the criteria for PTSD under the DSM-IV or the DSM-5 criteria.

In March 2016, the VA examiner who conducted the July 2013 VA examination reviewed the Veteran's claims file, including Vet Center records from 1993, and opined that it was less likely than not that the Veteran had an acquired psychiatric disorder of any type at the time of the July 2013 examination that was related to or caused by his military service.  The examiner noted that the fact that the Veteran reported in 1993 being depressed about friends killed in service did not change any results of the July 2013 examination, and that it was notable that the Veteran had a major other life factor (unemployment) at the time of the 1993 record, which was well-known to lead to mood issues in many people.  The examiner clarified that depression can resolve and the reoccur for different reasons.

The Board finds that based on the above, the evidence of record is in equipoise on whether the Veteran has current diagnoses of PTSD and MDD.  Although the July 2013 VA examiner found that the Veteran did not have any mental health diagnoses aside from alcohol abuse that was in remission, VA treatment records consistently indicate that the Veteran has diagnoses of PTSD and MDD made by psychologists and psychiatrists.  Thus, resolving all reasonable doubt in favor of the Veteran, the current disability requirement for service connection for an acquired psychiatric disorder is satisfied.  

The evidence is also in relative equipoise on the issue of whether the acquired psychiatric disorders are etiologically related to the Veteran's active service.  VA memorandums dated in April 2008 and August 2015 indicate that there was a lack of information to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or to search the Marine Corps or National Archives of Records Administration (NARA) records to corroborate claimed stressors of working on the flight line at Andrews Air Force Base (AFB) and seeing wounded and dead soldiers every day and working on a crashed aircraft that smelled of flesh.  Moreover, the July 2013 VA examiner indicated that none of the Veteran's reported stressors were sufficient to fulfill Criterion A of a PTSD diagnosis.  However, VA treatment records indicate that in November 2001, the Veteran was found to meet the traumatic stressor criterion for PTSD by virtue of his exposure to dead and wounded soldiers.  He was again consistently noted as having PTSD and chronic depression due to military-related cleanup after an aircraft accident and exposure to wounded soldiers in VA treatment records dated in 2009 and 2010.  

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to definitively opine on the etiology of any current psychiatric condition and reconcile seemingly conflicting evidence.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board finds all of the VA treatment records to be probative, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The July 2013 VA opinion was rendered after reviewing the Veteran's claims file, soliciting a medical history from the Veteran, and conducting an interview and administering clinical tests to Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The examiner also provided detailed facts and rationale on which she based her opinions.  The VA medical professions who have treated the Veteran since 2011 also solicited a medical history from the Veteran, reviewed the Veteran's medical records, and conducted interviews and administered clinical tests to Veteran before rendering their medical diagnoses and opinions.  

In addition, although the Veteran's statements have been inconsistent regarding his reason for going AWOL in service, his statements about his stressors have been generally consistent.  The Veteran can describe observable symptoms of depression and guilt, and he can also report incidents in service that he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Many of his statements have been generally consistent, including feeling depressed and guilty over the deaths of some of his friends in Vietnam, and assisting in offloading wounded and dead service members from airplanes at Andrews AFB.  The Veteran's statements have also been consistent with the circumstances of his service, as his DD Form 214 indicates that the Veteran was an aircraft mechanic, and that he served aboard the USS Kennedy.  These facts add to the credibility of the Veteran's contentions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and MDD, is warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


